 BENCHMARK INDUSTRIES, INCBeMnhmark Industries, Inc. and Amalgamated Cloth-ing and Textile Workers Union, AFL-CIO,CLC. Case 26-CA-9491June 17, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on December 21, 1981, byAmalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, herein called the Union,and duly served on Benchmark Industries, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 26, issued a complainton December 30, 1981, against Respondent, alleg-ing that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 22,1981, following a Board election in Case 26-RC-6356,1 the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;and that, commencing on or about June 29, 1981,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On January 7, 1982,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On January 22, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, and Respondent filed a briefin opposition thereto. Subsequently, on January 28,1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Thereafter,t Official notice is taken of the record in the rerepreentation proceed-ing. Cae 26-RC4356, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amendedSee LTV Electrmrystemn Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Boerage Ca, 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Cao. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follen CorpA, 164 NLRB 378 (1967), enfd 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA. as amended.262 NLRB No. 31the General Counsel filed a response to Respond-ent's opposition brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the. Motion for Summary JudgmentIn its answer to the complaint and in its opposi-tion to the Motion for Summary Judgment, Re-spondent admits that it has refused to bargain withthe Union but denies that it has thereby violatedthe Act. Respondent affirmatively states that theUnion's certification in Case 26-RC-6356 was im-proper, that a hearing should be held to receiveevidence on thie issues of the appropriate unit andthe objections to the election held in the represen-tation proceeding, that Respondent had no duty tobargain with the Union while its motion flr recon-sideration of the Board's postelection denial ofreview was still pending, and, finally, that the Re-gional Director erred in his disposition of the post-election objections by failing to transmit copies ofall affidavits and other investigatory evidence tothe Board for consideration as part of the recordon Respondent's request for review.The General Counsel contends that Respondentimproperly seeks to litigate issues which were orcould have been litigated in the underlying repre-sentation proceeding or which have no merit. Weagree with the General Counsel.A review of the record herein, including that ofthe representation proceeding in Case 26-RC-6356,establishes that a petition was filed by the Union onMarch 19, 1981, seeking an election among a unitof production and maintenance workers employedby the Employer, excluding all office clericals, pro-fessional employees, guards and/or watchmen andsupervisors as defined in the Act. On April 15,1981, the Acting Regional Director for Region 26issued his Decision and Direction of Election, inwhich he designated the appropriate unit to be allproduction and maintenance employees at the Em-ployer's Burnsville, Mississippi, location, includingproduction employees, repair employees, shippingemployees, timeworker employees, bundle workeremployees, quality control employees, the regularpart-time shipping employees, mechanics, and jani-tors; excluding office clerical employees, guardsand supervisors as defined in the Act. Thereafter,on April 27, 1981, Respondent filed with the Boarda request for review of the Acting Regional Direc-tor's decision, alleging that the Acting RegionalDirector erred in including quality control workers247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand mechanics in the appropriate unit. On May 14,1981, the Board denied the request for review. OnMay 15, 1981, the Board conducted a secret-ballotelection in which the Union received a majority ofthe votes cast.On May 21, 1981, Respondent filed timely objec-tions to conduct affecting the results of the elec-tion. On June 22, 1981, the Regional Directorissued a supplemental decision overruling the ob-jections in their entirety and certifying the Unionas the exclusive bargaining representative in theunit found appropriate. On July 6, 1981, Respond-ent filed a request for review of the supplementaldecision and certification of representative. On No-vember 9, 1981, the Board denied the request. OnDecember 4, 1981, Respondent filed a motion forreconsideration which the Board denied on Janu-ary 12, 1982. Since June 29, 1981, Respondent hasrefused to bargain with the Union. Subsequent to acharge filed by the Union on December 21, 1981,the Regional Director issued a complaint on De-cemriber 30, 1981, alleging violations of Section8(a)(l) and (5) of the Act.In its opposition to the Motion for SummaryJudgment, Respondent asserts that it did not refuseto bargain with the Union but rather declined tonegotiate while its request for review was pending.The General Counsel correctly notes, however,that Respondent's answer to the complaint admitsthe allegations that Respondent has failed to andrefused to recognize and bargain with the Union.In any event, it is well established that an employeris not relieved of its obligation to bargain with acertified representative pending Board considera-tion, or reconsideration, of a request for review.Respondent further asserts that the Regional Di-rector erred when he failed to send to the Board,for its consideration with Respondent's request forreview, copies of all affidavits and other data accu-mulated during the investigation of Respondent'sobjections to the election held in Case 26-RC-6356. We reject this contention. The Regional Di-rector's Supplemental Decision, Order, and Certifi-cation overruling Respondent's objection was afinal decision in the record. Respondent challengedthis decision by timely filing a request for reviewwith the Board. Section 102.67(d) of the Board'sRules and Regulations, Series 8, as amended, pro-vides that any request for review be "a self-con-tained document enabling the Board to rule on thebasis of its contents without the necessity of re-course to the record." In conformance with thisprovision the Employer attached to its request forreview documentary evidence, including witnessstatements, which was relied on by the RegionalDirector in his supplemental decision. Thus, in re-viewing the Regional Director's decision, we did infact consider all of the evidenc'e relied on by theRegional Director. Where, as in the case at issue, itappears from the Regional Director's supplementaldecision and the request for review that no substan-tial and material issues of fact exist, we find that itis no abuse of the Board's discretion to deny therequest. See Section 102.69(d) of the Board's Rulesand Regulations, as amended; Reichart FurnitureCo. v. N.L.R.B., 649 F.2d 397 (6th Cir. 1981);Revco D.S. Inc. v. N.L.R.B., 653 F.2d 264 (6th Cir.1981). Finally, Respondent's assertion that its due-process rights were violated by the procedure fol-lowed during the representatior case is clearlywithout merit, for the history of the case showsthat at all stages due consideration was given toRespondent and ample opportunity was affordedRespondent to present its evidence and conten-tions.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, or, as we have foundabove, have no merit, and Respondent does notoffer to adduce at a hearing any newly discoveredor previously unavailable evidence,3nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a corporation with an office andplace of business in Burnsville, Mississippi, hasbeen engaged in the manufacture of clothing. Inthe course and conduct of business operations, Re-spondent has annually sold and shipped from theBurnsville, Mississippi, facility products, goods, andmaterials valued in excess of $50,C00 directly to' See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0 and 102.69(c).3 Respondent's mere assertion in its opposition to the Motion for Sum-mary Judgment that it has unspecified additional ir formation to submitconcerning the appropriateness of the employee unit does not suffice asan offer of newly discovered or previously unavailable evidence.248 BENCHMARK INDUSTRIES, INC.points outside the State of Mississippi, and has an-nually purchased and received at its Burnsville,Mississippi, facility products, goods, and materialvalued in excess of $50,000 directly from pointsoutside the State of Mississippi.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees atthe Employer's Burnsville, Mississippi, loca-tion, including production employees, repairemployees, shipping employees, time workeremployees, bundle worker employees, qualitycontrol employees, the regular part-time ship-ping employee, mechanics, and janitors, butexcluding all office clerical employees, guardsand supervisors as defined in the Act.2. The certificationOn May 15, 1981, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 26, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton June 22, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about June 29, 1981, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 29, 1981, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceJune 29, 1981, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(aX5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Benchmark Industries, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.249 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Amalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees atthe Employer's Burnsville, Mississippi, location, in-cluding production employees, repair employees,shipping employees, time worker employees,bundle worker employees, quality control employ-ees, the regular part-time shipping employee, me-chanics, and janitors, but excluding all office cleri-cal employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act.4. Since June 22, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about June 29, 1981, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Benchmark Industries, Inc., Burnsville, Mississippi,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with AmalgamatedClothing and Textile Workers Union, AFL-CIO,CLC, as the exclusive bargaining representative ofits employees in the following appropriate unit:All production and maintenance employees atthe Employer's Burnsville, Mississippi, loca-tion, including production employees, repairemployees, shipping employees, time workeremployees, bundle worker employees, qualitycontrol employees, the regular part-time ship-ping employee, mechanics, and janitors, butexcluding all office clerical employees, guardsand supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Burnsville, Mississippi, facilitycopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 26, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps have been taken 1:o comply here-with.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notico reading "Poted byOrder of the National Labor Relations Board" shall red "Posted Puru-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEISPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Amalgamated Clothing and TextileWorkers Union, AFL-CIO, CLC, as the ex-clusive representative of the employees in thebargaining unit described below.250 BENCHMARK INDUSTRIES, INC.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesat the Employer's Burnsville, Mississippi, lo-cation, including production employees,repair employees, shipping employees, timeworker employees, bundle worker employ-ees, quality control employees, the regularpart-time shipping employee, mechanics, andjanitors, but excluding all office clerical em-ployees, guards and supervisors as defined inthe Act.BENCHMARK INDUSTRIES, INC.251